Citation Nr: 1725084	
Decision Date: 06/30/17    Archive Date: 07/10/17

DOCKET NO.  12-16 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for disability of both eyes.


REPRESENTATION

The Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from July 1973 to July 1976.  

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

A January 2015 Board decision allowed the Veteran's appeal to the extent that his claim was reopened.  Additionally, the Board remanded the matter to the agency of Original Jurisdiction (AOJ) to obtain specific treatment records and to schedule a new examination.  The matter is once more before the Board.

The Veteran testified at a January 2013 videoconference hearing before the undersigned.  A transcript of the hearing is associated with the Veteran's Legacy Content Manager Documents (formerly Virtual VA) paperless claims file.  Additional relevant documents are associated with the Veterans Benefits Management System (VBMS) paperless claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the Board's January 2015 decision, it allowed the reopening of the Veteran's claim based on the submission of new and material evidence.  In the remand portion of that decision, the Board further found that another VA examination was needed to complete development of the Veteran's appeal, as the examiner in the Veteran's January 2011 examination did not have access to the record showing a subsequent assessment for photophobia.  The AOJ was directed to schedule the examination.  Originally, scheduled for February 2016, the Veteran canceled the examination and re-scheduled it for April 8, 2016.  However, the Veteran failed to report on that date.  He did not re-schedule the examination, he did offer good cause for his failure to report and the record indicates he did not make any contact with the AOJ whatsoever since failing to report for the examination.  

When entitlement or continued entitlement to a benefit cannot be established or confirmed without a current VA examination or reexamination and a claimant, without good cause, fails to report for the examination or reexamination, an original compensation claim will be adjudicated on the evidence of record as it stands.  38 C.F.R. § 3.655 (a) and (b).  However, when the examination was scheduled in conjunction with a reopened claim for a benefit which was previously disallowed, the claim will be denied.  38 C.F.R. § 3.655 (b).

The Veteran's representative has acknowledged the Veteran's failure to report and requests in his behalf that, if the Board cannot grant the Veteran's claim, the Veteran be scheduled for another examination.  For the reasons stated above, the Board cannot grant this claim on the current record without the findings of current VA examination in the record.  

It is noted that the supplemental statement of the case sent to the Veteran was returned as nondeliverable.  No attempt to update the Veteran's address or otherwise get in contact with him was undertaken.  It is conceivable then that he has not been informed of his failure to report.  Given that set of facts, and the representative's request for a new examination, one more attempt to schedule the examination will be undertaken.

The Board is satisfied that the AOJ has procured the records specified in the Board's last remand.  All that remains is for the Veteran to be examined to complete development of his appeal. 

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to contact the Veteran, and contact his representative in an attempt to obtain a current address for the Veteran.  All attempts to contact the Veteran should be documented.  If it is not possible to contact the Veteran or ascertain a current address, the matter should be returned to the Board for further review in accordance with applicable procedures.

2.  If a current address is obtained for the Veteran arrange for a VA eye examination to address the etiology of any current eye disability and provide the examiner with access to the pertinent electronic records.  The examiner must review the relevant electronic records and document such review in his or her report.  Any indicated tests or studies should be performed.  The examiner is asked to:

(a)  Examine the Veteran and diagnose any current eye disability, to include discussion of whether the Veteran suffers from photophobia or any disorder resulting in occasional swelling of the eyes.  If acquired or traumatic eye pathology is found, that should be specifically set forth.  The examiner is advised that refractive error of the eye is not a disease or injury under VA law and regulations.  If only refractive error is found, that should be specifically set forth.

(b)  For each and every diagnosed eye disability, provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the disability had onset during or is otherwise caused by the Veteran's military service, including the incident described by the Veteran in which cleaning solution was splashed in his eyes.  

(c)  A complete rationale must accompany any opinion provided.  The examiner must discuss the findings and opinions from previous treatment for his eye disability.  The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports, as well as lay statements made in his behalf, must be acknowledged and taken into account in formulating the requested opinion.  Again, acquired or traumatic eye disorders should be set out, if present.

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

